327 F.2d 985
Charles B. EARL, Appellant,v.UNITED STATES of America, Appellee.
No. 20520.
United States Court of Appeals Fifth Circuit.
February 19, 1964.

M. H. Myerson, Jacksonville, Fla., A. K. Black, Lake City, Fla., for appellant.
William J. Hamilton, Jr., Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle Dist. of Florida, for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM:


1
The appellant, having given written directions to his court-appointed counsel to move for a dismissal of this appeal, and having represented in open court that he desired that the appeal be dismissed, it is, therefore


2
Ordered That the above-entitled appeal be and the same is hereby


3
Dismissed.